We concur in the view of the learned vice-chancellor that the estate for accumulation vested immediately, and the provisions creating the trust therefore do not trench upon the rule against perpetuities. Nor are they void for uncertainty.
We are not to be understood as holding that, under subdivision "e" of the seventh paragraph of the will, the trustees are vested with a practically unlimited authority in the accumulation of a fund, after the establishment of the home, for its enlargement and expansion, and "for emergencies." It may well be that this clause, in some of its provisions, imposes an unreasonable and therefore invalid restraint upon the alienation, use or enjoyment of the property. See Gray on the Rule Against Perpetuities (3ded.) §§ 677-679a; 48 C.J. 989. It is conceivable that it might be given an interpretation that would mean no end to the growth of the institution, and no end to the fund if it should be concluded that further expansion was unnecessary or inadvisable. But at the moment, further discussion of the question must needs be purely academic; and we see no reason for its determination until the occasion arises, if it ever does arise. It is to be observed that, under subdivision "f" of the same paragraph, the clause in question, if found to be invalid, is to be treated as surplusage and disregarded, and the valid trust provisions executed.
With this reservation, the decree is affirmed.
For affirmance — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 12.
For reversal — None. *Page 577